UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6957



LAWRENCE HUGHES,

                                             Petitioner - Appellant,

          versus


EDSEL T. TAYLOR, Warden; MACDOUGALL CORREC-
TIONAL INSTITUTION; CHARLES M. CONDON, Attor-
ney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-98-1736-2-20AJ)


Submitted:   September 30, 1999           Decided:   October 15, 1999


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Hughes, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Hughes appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.   See Hughes v. Taylor, No. CA-98-1736-20AJ

(D.S.C. June 22, 1999).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




      *
        We note, however, that the district court’s dismissal is
without prejudice to Hughes’ right to file in this court an
appropriate petition pursuant to 28 U.S.C.A. § 2244 (West Supp.
1999).


                                 2